Title: To George Washington from Bryan Fairfax, 21–23 August 1798
From: Fairfax, Bryan
To: Washington, George



Dear Sir
London August the 21st[–23] 1798.

I wrote to You from Hampton Road rather a long Letter giving a detail of naval Occurrencies, and put the Letter into the Hands of the Pilot who promised to have it sent to Mt Vernon, and intended on my Arrival to go on with an Account of the same kind, but the night after my arrival I became so unwell & continued in such a State of Depression for many days that I was scarce able to write to my Wife who I suppose would be anxious to hear from me, and now I have waited a little longer after being somewhat mended in order to inform you of the Letters with which You were pleased to favor me, for which I again return you my sincere & grateful Thanks.
We went at last from Hampton Road to Lynnhaven Bay on the Sunday which was a Fortnight after our Arrival, under Convoy of the Constellation Frigate, and in company with ten or twelve Vessels of which one was a Brig of Force. There we had again to wait that night, & the next day & till 12 on tuesday on Accot of fresh water which the Frigate expected from Norfolk—We sailed then thro’ the Capes with a light wind as the fine fresh Breeze we had for five days began then to die away. It was pleasant sailing in such a company. The Light breezes with a small intermission of a calm lasted about 6 days with a smooth Sea, & fair. As well as I remember

on the 4th day the Frigate fired a Gun & took Leave. We were then so scattered that we did not hear the report of the Gun—Before & after the separation several Vessels at different times came athwart us & caused us to give an anxious Look at them, especially after the Separation, but they all appeared to be Americans, one of which spoke us. When we had been out a week the Wind freshened up like one of our Northwesters, and about Noon a large Ship crossed our Course some miles ahead for we were going right before the wind—She tacked, and then we judged that she intended to stop us—But I am taken with such a depression of spirits mixed with a degree of the Cholic, that I must break off for the present—
August the 22d—I was forced in the Evening to take some Laudanum before I could get quite eased of my Pain. I feel pretty well this morning—but I did not sleep the whole night.
I must resume my account, & abridge it, and write a little smaller for the sake of postage on both sides of the water, for it is 3/4 for a double Letter from hence to N. York.
When we found that the large Ship intended to stop us, we edged away towards her, and bringing to I found quite a new scene—that of boats passing from Ship to Ship at Sea. Our Mate went on board with the papers, and waiting a great while for his Return, we were told at length to make sail for the Commodore who with a Sloop was about 5 miles to Leeward—When we came up, our Captain went on board, and it was with difficulty he saved his Ship from being carried by the Squadron to Halifax, because of her being cleared out for Rotterdam—and nothing saved him but their having found a Bag of Letters hung over the Ship’s Bow ready to be cut away, when the Lieutenant came on board—On opening some of them they became convinced that the Ship was in fact bound to London & at length we were suffered to depart. The Letters of Passengers they did not enquire for or meddle with. After our Fleet from the Capes separated there were two & sometimes three which kept company with us for some days—But we being always the headmost Ship had lost sight of them the day before we were stop’d by the English Frigate. At that time whilst we were detained an hour or two some Vessels appearing to the westward the same Frigate was sent in chace, and she soon returned with two of our Comrades—& Captn Bl[ack] met with them on board the Commodore—There was no difficulty in respect to them—they being

cleared out for english ports—One of these was the Lexington of Alexandria who sailed after us from thence & with us from the Capes—and after this junction kept company till we had a Storm two or three days afterwards—we lost sight of her in the Storm & never saw her afterwards tho’ we sailed nearly with the same Speed. I find that I shall not be able to croud in what I shall have to write—Besides as this Letter will be directed to You Sir, it may be proper that it should have a Cover—and as to the Expence I know you don’t mind especially as it comes from a Friend who wishes to communicate what may be agreeable, so I shall write on in the rambling manner which I only am capable of at present. We had the Storm mentioned and afterwards two Gales—the rest of the Voyage was very good except that I was ill most of the way & was much distressed upon the whole. The last 5 or 6 days I kept my Bed altogether, and found a vast Benefit from it, on account of being out of the way of being exposed, so that I landed so well at Dover that I was enable in the Afternoon to proceed on to Canterbury, 16 Miles, where I was taken badly again, and continued so with intervals for some time, and even to the present moment, for I am again in pain—following the Advice of Doctr Hepperden & a neighbouring Apothecary. There is one living within two Doors, of the name of Wilson, and another named Griffith almost opposite to my Lodgings. My Neighbours & others open their windows now as I did at Mt Eagle, commonly one window in a Room hoisted about a Foot or two, even in hot weather; for it was mostly the Case in my Journey up from Dover when the Driver would dismount & walk up a rising sort of Hill to ease his horses on account of the excessive heat. I found it a very pleasant Country to pass thro’—fine Roads & scarce any Hills—Trees tho common in Hedges hardly to be seen in woods. I passed one place of a few Acres that put me in mind of Mt Vernon it was a Wilderness, but the Trees were rather thicker, and it always pleased me to see any thing that put me in mind of Virginia.
The Day after my Arrival at Charing cross or the next I waited on Mr King. He was then at Margate, and was expected in about a Fortnight. On a Ge[n]tleman’s telling me who seemed to be his Secretary that If I had any Letter or message for him that he would convey it safely—after some hesitation for I hardly Ever know what to do of a sudden I gave him your Letter to send—In something more than a Fortnight I went Again to Cumberland Place—When

I went first, I had not then fixed on any Lodgings which I mentioned on being asked my place of residence, and said I only then lodged at the Inn at Charing Cross—never expecting the Honor of a visit from Mr King especially before I had seen him again. When I went the second time I found he had been in Town and at Charing cross and was returned again into the Country not being able at the Inn to get sufficient intelligence where my Lodgings where. I have since received a civil Letter from Mr Munroe who I believe lives with him and on Mr King’s desire have promised to call on him again when I return from York where I am hastening to go to get a little breathing from Expences—For the Coach & chaise Hire will ruin me in my present State when I cannot walk.
The same day on which I first visited Mr King I also called on Sr St Sinclair who was down at Edinburgh. Your kind Lr of Introduction with the other Letters I left with his Agent who undertook to send them safely. Having parted with these Letters, tho’ the conveyance of the Post is reckoned safe, I was unwilling to part with every one which were of such value to me, and kept that for Mr Strickland ’till I should see him—and also that to Lord Buchan who was also in Scotland to whom I wrote with an Information that I had such a Letter & my Reasons for so doing. And Yesterday I had a very civil Letter from him, inviting me to reside with him while I stayd in Scotland if I should be well eno. hereafter to go there. He speaks of you in the highest terms, and to pay the more regard to your Recommendation He has sent me a Letter of Recommendation to his Sister Lady Anne Agnes Erkskine to introduce me to his Brother in Town who is one of the first Counsellors in Town. I have since my Arrival taken on me the Title of Lord Fairfax, which I should have done some years sooner had I known it was becoming to assume it & that it was not contrary to the American Constitution, and have been cordially received by such of my old Friends as are alive.
Before I Received this Letter I had been to consult Mr Erskine & take his advice how to proceed in a certain Business—For it has been suggested to me to enquire after a pretty large Estate which I had long heard was entailed—All the Heirs are dead—the last about 3 or 4 years—But I reckon upon nothing as yet—I have not yet seen Mr Erskine—going to see his Sister to day & him also & afterwards going to the Exchange for the first time cost me 8/.

The other day it cost me 20 to go 14 miles to dine at Enfield & return—At this place I was asked by two Ladies how old you were and when I said about 4 years older than myself, they said you were in the prime of Life, there is such a difference between the english constitutions and our’s. There were four in company, and I was the youngest—the master of the House was 75 and seemed hearty—He is German by Birth but a long resident in London, and a rich merchant I suppose by his fine Seat & country possessions—I have dined from home three times, and each time amongst three or four I was the youngest, except once there was one younger, but three others much older.
Your Letter to Lord Buchan has been of great Service in a particular I didn’t look for—His Sister is a religious character, so that I promise myself If I return here in the winter much satisfaction in her company—I am to be with her on Sunday and go with her to the chapel in the yard & spend the day with her. Perhaps it was Lady Huntingdon’s chaple—as the House was hers—You were much spoken of today & some mention made as if you had corresponded with Lady Huntingdon—I understand that you are much esteem’d in this country—I don’t mention it as a thing you wish to hear, for it is what you don’t seek after nor ever did, blessed with that Popularity which follows a man’s actions without being sought after.
Mrs Washington’s Letter on my first arrival with two others of my Sons I put into the Hands of Mr Athawes who corresponds with her—& could forward it much sooner that I could, for I was not able to find a Post-Office or go to it.
Now at the End of the third day I bring my Letter to a close. My Lodgins are in Bedfd street Covent Garden No. 13. But if you should favor me with a Line, one Directed to Mr Joseph Beevers or his Care, Martin’s Lane Cannon Street would come to Hand, for Mr Athawes has quitted Business and chiefly resides in the Country. With my best respects to Mrs Washington & Family and loving regards to Yourself I am Dear Sir Your most obliged and obedt Servt

Fairfax


August the 23d 1798
I promised to write to Doctr Craik but having been three days about this I must postpone it. I forgot to mention that we had four

weeks passage—A fast sailing ship overtook us about 3 days before we made the Land that had been but 17 days from Salem. She seemed chacing us for some hours; and must have sailed about the time that our light Breezes became fresh—for We had a fair wind every foot of the way, even into Dover Pier, except 3 hours or so the first day.

